DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 1-6 and 9 in the reply filed on 09/23/2012 is acknowledged.  The traversal is on the ground(s) that fig.4a, 4b, fig.5.   are drawn to different structure or species.  This is not found persuasive because fig.4a, 4b, fig.5 are drawn to different structure or species.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Moretti (6263511) in view White et al. (2014/0109282—hereafter, White).
Notes: terms “adapted to” and/or “configured to” or “capable of” are a functional limitation is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  
Regarding claim 1, Moretti discloses a vapor-permeable insert (fig.6) for an item of clothing or accessory, comprising: a collector element (20); but does not adapted to absorb solar radiation;  However, term “adapted to” and/or “capable of” are a functional limitation is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that the material of layers 20 are configured to perform as the claimed invention. Furthermore, a window element (21, fig.6), but does not discloses the window element is transparent to the solar radiation absorbed by the collector element.   
and an interspace (14) formed between said window element (21) and said collector element (20); wherein said collector element (20) and said window element (21) being are arranged at two opposite faces of said interspace.  However, teaches a similar garment (fig.1) having body, two sleeves and a neck opening; wherein the body having an hydrophobic regions 12 and hydrophilic regions 14 (par [0011]); the hydrophobic composition may be generally transparent upon curing and preferable does not alter the look and feel of he fabric between the treated and untreated regions of the pattern 10, par [0015].  Therefore, it would have been obvious to one of ordinary skill in the art 
Regarding claim 2, the modified Moretti does not disclose the vapor-permeable insert an item of clothing or accessory, according to claim 1, wherein said collector element is capable of configured to absorb absorbing an infrared and visible portion of solar radiation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that the material of layers 20 are configured to perform as the claimed invention.
Regarding claim 3, the modified Moretti does not disclose wherein said collector element is made of synthetic fabric or the like.  However, it would have been obvious matter of design choice to one of ordinary skill in the art before the effective filling date of the claimed invention to have made used the synthetic fabric or the like material for the collector element, such modification would be considered a mere choice of a preferred material on the basis of suitability for the intended use.
Regarding claims 4-5, the modified Moretti discloses (col.4, lines 7-53, col.5, lines 36-42, membrane 22). But does not disclose wherein said collector element is made of waterproof and vapor-permeable polymeric material or the like and wherein said window element is constituted by a layer of waterproof polymeric material or the like. And wherein said window element is made of synthetic fabric or the like.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have made the material as the claimed invention. Such 
 Claims 7-9, wherein said collector element is made of a three-dimensional fabric (see membrane 22, or fig.5-6); wherein said interspace is defined by the structure of the collector element which is provided with ribs spaced by channels (fig.6); further comprising: a spacer element (14) interposed between said collector element (20) and said window element (21).
Regarding claim 10, Moretti further discloses an item of clothing (fig.1), comprising:
at least one opening (fig.1 shown a neck opening), wherein at least one vapor-permeable insert according to claim (see the rejection of claim 1 above) is arranged at said at least one opening with said collector element (20) directed toward the body of the user, and said window element (21) facing said opening (fig.1).
Regarding claim 11, the modified Moretti discloses the item of clothing according to claim 1, further comprising: at least one ventilation opening (17, fig.4 of Moretti).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moredecai et al. (2005/0223463) shown a relevant subject matter of the garment to the claimed subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732